Case: 09-50650     Document: 00511062699         Page: 1     Date Filed: 03/25/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          March 25, 2010
                                     No. 09-50650
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

SAUL MEDINA-TORRES,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:08-CR-849-1


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Saul Medina-Torres appeals the 57-month sentence and three-year term
of supervised release he received after he pled guilty to illegal reentry in
violation of 8 U.S.C. § 1326. Medina-Torres argues that the Guidelines range of
imprisonment he faced was greater than necessary to meet the sentencing goals
of 18 U.S.C. § 3553(a) and that he should have been sentenced below the
guidelines range. He cites Kimbrough v. United States, 552 U.S. 85 (2007), and
argues that this court should not accord the sentence a presumption of


        *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
   Case: 09-50650    Document: 00511062699 Page: 2       Date Filed: 03/25/2010
                                 No. 09-50650

reasonableness because the illegal reentry Guideline is not supported by
empirical data and national experience. Medina-Torres acknowledges that this
argument is foreclosed by this court’s precedent but raises the issue to preserve
it for further review.
      The substantive reasonableness of Medina-Torres’s sentence is reviewed
for abuse of discretion. Gall v. United States, 552 U.S. 38, 51 (2009); United
States v. Mares, 402 F.3d 511, 520 (5th Cir. 2005). Medina-Torres’s argument
that this court should not accord his within-Guidelines sentence a presumption
of reasonableness is foreclosed. See United States v. Mondragon-Santiago, 564
F.3d 357, 366-67 (5th Cir.), cert. denied, 130 S. Ct. 192 (2009); United States v.
Duarte, 569 F.3d 528, 529-31 (5th Cir.), cert. denied, 130 S. Ct. 378 (2009).
Further, Medina-Torres’s suggestion that he is a reformed, mature family man
does not rebut the presumption that his sentence was reasonable. However, he
has an extensive criminal history and has been removed from the United States
to Mexico on numerous occasions. Given the obvious need for deterrence and
punishment, his sentence was reasonable.
      Medina-Torres’s argument that the district court abused its discretion by
imposing a term of supervised release is also unavailing. Even if he is deported
from the United States, supervised release is an additional potential sanction
that might deter him from attempting to reenter the United States unlawfully.
Because “adequate deterrence” and protection of the public are valid
considerations in determining whether to impose a term of supervised release,
Medina-Torres has not shown an abuse of discretion in the imposition of a
supervised release term. See 18 U.S.C. § 3583(c); United States v. Rodriguez,
558 F.3d 408, 411 (5th Cir.), cert. denied, 130 S. Ct. 394 (2009).
      AFFIRMED




                                        2